                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


ELIEZER A. POVENTUD,

       Plaintiff,

     v.                                                        Case No. 18-CV-532

GAYLE S. SALDARIS and
ANGELA MINK,

      Defendants.


                               DECISION AND ORDER


       Eliezer A. Poventud is a Wisconsin state prisoner representing himself in this 42

U.S.C. § 1983 action. The Honorable Pamela Pepper, the judge to whom this case was

previously assigned, screened Poventud’s complaint and allowed him to proceed against

defendant Gayle S. Saldaris for violating his Eighth Amendment rights by allegedly sexually

assaulting him and against Angela Mink, also for violating his Eighth Amendment rights,

by allegedly failing to provide him psychological care. Mink is represented by the Wisconsin

Department of Justice and Saldaris is representing herself. Mink has moved for summary

judgment, arguing that Poventud failed to exhaust his administrative remedies before filing

a lawsuit against her. Poventud also filed a motion for summary judgment as well as a

motion asking for copies of some documents. I will grant Mink’s motion for summary

judgment, deny without prejudice Poventud’s motion for summary judgment, and grant his

motion for copies.
        1.       Motion for Copies of Documents

        Poventud moves for copies of documents defendant Saldaris filed with the court,

specifically docket numbers 17, 22, and 23. He explains that, upon receiving a copy of the

docket, he realized he did not receive these filings. I will grant his motion and include copies

of those documents with this order. I remind Saldaris that she is required to serve Poventud

with any documents she files with the court.

        2.       Poventud’s Motion for Summary Judgment

        Poventud also filed a motion for summary judgment as to “Defendant Gayle

Saldaris.” (Docket # 45.) However, Poventud failed to comply with Civil L.R. 56 because

he failed to file any proposed findings of fact in support of his motion. For that reason, I will

deny the motion without prejudice. Civil L.R. 56(b)(1)(C)(iii) (“failure to submit [a

statement of proposed material facts] constitutes grounds for denial of the motion”).

Because both Poventud and Saldaris are unrepresented, I will afford Poventud another

opportunity to file a motion for summary judgment. Poventud has until March 23, 2020 to

file a new motion for summary judgment that complies with the Civil L.R. 56. Saldaris may

also move for summary judgment if she chooses to do so.

        If either party chooses to file for summary judgment, they must file (1) a motion; (2)

a memorandum of law (a brief arguing why they believe they are entitled to summary

judgment); (3) a statement of proposed material facts, which should consist of short,

numbered paragraphs, including citations to evidentiary support (that is, citations to the

record or an unsworn declaration pursuant to 28 U.S.C. §17461); and (4) any materials or

declarations cited to in the proposed findings of fact. The responding party should be sure to

1
  Such a declaration should conclude with the following: “I declare under penalty of perjury that the foregoing
is true and correct. Executed on [date]. [Signature].” 28 U.S.C. §1746(2).
                                                       2
file the required materials in response within 30 days of the date the motion was filed. Civil

L.R. 56(b)(2). The responding party must file a response brief and respond to each proposed

finding of fact. To support their responses, they can also cite to the record and/or an

unsworn declaration. Both parties should be advised that failure to respond to any proposed

finding of fact means that I will take it as true for purposes of deciding the motion for

summary judgment. Civil L.R. 56(4). Along with this order, I will include copies of Federal

Rule of Civil Procedure 56 and Civil Local Rule 56.

       3. Mink’s Motion for Summary Judgment

       Mink moves for summary judgment on the ground that Poventud failed to exhaust

his administrative remedies because he never filed an offender complaint related to his

claims against Mink or his allegation that she failed to provide him adequate psychological

care. (Docket # 27.) Poventud responds that he was not required to exhaust using the

Inmate Complaint Review System (“ICRS”) because his claim against Mink stems from a

sexual assault and is therefore governed by the Prison Rape Elimination Act (“PREA”).

(Docket # 32.)

       3.1    Relevant Facts

       Under Wisconsin Admin. Code § DOC 310, the ICRS is a process by which inmates

may file grievances related to significant issues regarding rules, living conditions, and staff

actions affecting the institution environment. (Defendant Mink’s Proposed Findings of Fact

(“DPFOF”) at ¶ 1, Docket # 28.) An inmate begins the ICRS process by filing a complaint

with the Institution Complaint Examiner (“ICE”) at the institution. (DPFOF ¶ 3.) In order

for an inmate to exhaust his administrative remedies on a complaint, he must complete the

complaint and appeal process by submitting an appeal to the Correctional Complaint

                                              3
Examiner’s Office, which results in a decision by the Office of the Secretary. (DPFOF ¶ 4.)

       When an inmate files an Inmate Complaint regarding a medical issue, the ICE at the

institution where the inmate is housed will investigate the inmate’s complaint by reviewing

the medical records and speaking with the institution’s Health Services Unit. Then ICE

makes a recommendation to the Reviewing Authority on the Inmate Complaint. (DPFOF ¶

5.) The Inmate Complaint is then sent to the Reviewing Authority for a decision. (DPFOF ¶

6.) When the complaint is about a medical issue, the Reviewing Authority is the Nursing

Coordinator assigned to that institution. When the complaint is about a psychological issue,

the Reviewing Authority is the Department’s Bureau of Health Services Psychology

Director. Similarly, when the complaint is about a psychiatry issue, the Reviewing

Authority is the Department’s Bureau of Health Services Psychiatry Director. (Id.)

       If an inmate is dissatisfied with the Reviewing Authority’s decision, he may appeal

that decision to the Corrections Complaint Examiner. (DPFOF ¶ 7.) The Corrections

Complaint Examiner will then investigate the complaint and appeal and make a

recommendation to the Office of the Secretary for review and decision. (DPFOF ¶ 8.) The

Office of Secretary has 45 days to make a decision after receipt of the Correction Complaint

Examiner’s recommendation. (DPFOF ¶ 9.) Upon a decision from the Office of the

Secretary, the inmate has exhausted his administrative remedies. (Id.)

       Poventud has not filed any complaints using the ICRS that relate to his claim in this

lawsuit that Mink failed to provide him with adequate medical (psychological) care.

(DPFOF ¶ 10.) Poventud did write to Cline in the Psychological Services Unit (not a

defendant) on November 25, 2017 and December 4, 2017 complaining that Mink and Dr.

Hoem (not a defendant) were refusing to provide him with treatment related to his “PREA

                                              4
incident.” (Plaintiff’s Supplemental Proposed Findings of Fact (“PPFOF”) at ¶ 3, Docket #

33.)

       3.2    Analysis

       Because Poventud was incarcerated when he filed his complaint, the Prisoner

Litigation Reform Act (“PLRA”) applies to this case. Under the PLRA, “No action shall be

brought with respect to prison conditions under section 1983 of this title, or any other

Federal law, by a prisoner confined in any jail, prison or other correctional facility until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). According to

the Supreme Court, exhaustion of administrative remedies must be done “properly” because

“no adjudicative system can function effectively without imposing some orderly structure on

the course of its proceedings.” Woodford v. Ngo, 548 U.S. 81, 90–91 (2006).

       To properly exhaust administrative remedies, prisoners must file their inmate

complaints and appeals in the place, at the time, and in the manner that the institution’s

administrative rules require. Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). Wis.

Admin. Code § DOC 310.10 outlines the procedures by which inmate complaint examiners

review and process inmate complaints.

       The U.S. Supreme Court has recently confirmed that the language in § 1997e(a)

requiring prisoners to exhaust the available administrative remedies is mandatory. Ross v.

Blake, 136 S. Ct. 1850, 1856 (2016). There is only one qualifier: the remedies must be

available. Id. “But aside from that exception, the PLRA’s text suggests no limits on an

inmate’s obligation to exhaust—irrespective of any ‘special circumstances.’” Id.

Accordingly, because the requirement to exhaust is a statutory requirement, there is no



                                               5
judicial discretion to excuse an inmate’s failure to exhaust when the administrative remedies

were available to him. Id. at 1857.

       Poventud did not contest the defendant’s proposed finding of fact that he did not file

any inmate complaints about his claim against Mink. As stated earlier, Poventud contends

he was not required to exhaust using the ICRS because his claim against Mink stems from a

sexual assault and is therefore governed by PREA. His argument is unavailing.

       While it is true that PREA modifies the process for filing a grievance about sexual

assault (for example, it eliminates a time limit for reporting sexual assault), see 28 C.F.R. §

115.52; see also Parry v. Muller, No. 18-cv-1394-JPG, 2018 WL 4027572, *3 (S.D. Ill. Aug.

23, 2018), it does not alter the inmate complaint grievance process for other grievances.

Poventud’s claim against Mink is based on her alleged failure to provide him with

psychological care. Though he needed that care because he experienced sexual assault, his

grievance was not about sexual assault. It was about a lack of psychological care.

       It does not appear that the Seventh Circuit Court of Appeals has addressed the issue

of whether a PREA complaint exhausts an inmate’s obligation to exhaust under the PLRA,

though district courts in this circuit have found that it does not. Parry, 2018 WL 4027572 at

*3 (citing Peace v. Kemper, 14-cv-1416-pp, 2016 WL 5793689, *5 (E.D. Wis. Sept. 30, 2016)

(“The plaintiff’s statements during the PREA investigat[ion] do not constitute proper

exhaustion.”); Rivera v. Correctional Officer Drake, 09-C-1182, 2014 WL 12526621, *1 (E.D.

Wis. Feb. 11, 2014) (“Thus, in his own complaint Rivera clearly indicates his understanding

of the difference between exhaustion for PLRA purposes and verbally reporting an incident

for PREA purposes. In other words, he knew from day one that he had not properly

exhausted his remedies.”); Kyles v. Beaugard, 15 C 8895, 2017 WL 4122708, *7 (N.D. Ill.

                                              6
Sep. 18, 2017) (noting that plaintiff’s argument that he need not exhaust grievances

regarding PREA issues because PREA has its own exhaustion requirement is not his best

argument and deciding the issue on other grounds). The Ninth Circuit Court of Appeals

also agrees that PREA does not excuse an inmate’s obligation to exhaust under the PLRA.

Porter v. Howard, 531 Fed. Appx. 792, 793 (9th Cir. 2013), cert. denied 571 U.S. 1076 (2013)

(“[Plaintiff] provides no support for his contention that he was excused from the

requirement that he file an administrative grievance by operation of the Prison Rape

Elimination Act of 2003.”). I agree with this analysis of the two statutes and find that even if

Poventud had included Mink in a PREA complaint, he would not have exhausted his

administrative remedies as required by the PLRA.

        Poventud also offered a proposed finding of fact, based on his declaration, that he

did not file a complaint against Mink because Ellen Ray, an inmate complaint examiner,

told him that anything concerning PREA incidents are outside the scope of the ICRS so he

would have to take up any complaint against Mink with the Psychological Services Unit.

(PPFOF ¶ 4.) His assertion does not change the outcome of this motion. Poventud’s

complaints against Mink started in 2016. (Docket # 1 at ¶ 43.) What Ellen Ray supposedly

told him in 2018 does nothing to explain why he did not file an inmate complaint against

Mink before that time.2 That is, even accepting Poventud’s assertion as true, it did not make

exhaustion unavailable to him. He was not told this until years after the alleged violations

began to occur. It does not explain away two years of not filing any grievances. I also note


2
  Even assuming this alleged violation is still ongoing (Poventud’s April 2018 complaint states he had still had
not been contacted by Mink), it does not change the fact that Poventud has not filed an inmate complaint
against Mink. Orders granting motions for summary judgment on exhaustion grounds dismiss the case without
prejudice in the event exhaustion is still available to the prisoner plaintiff. See Ford v. Johnson, 362 F.3d 395,
401 (7th Cir. 2004).
                                                        7
that Poventud’s ICRS history shows he filed an inmate complaint on December 5, 2015

about Saldaris’ alleged sexual misconduct, demonstrating that he filed an inmate complaint

about his sexual assault using the ICRS—not just a PREA complaint.3 (Docket # 29-1.)

This undermines his assertion that he did not think he needed to file a complaint using the

ICRS against Mink.

         In sum, there is no genuine issue of material fact with respect to whether Poventud

exhausted his administrative remedies. He admits he did not exhaust, and his argument that

he was not required to do so fails, as does his allegation that he was prevented from doing

so. Mink is entitled to summary judgment.

         IT IS THEREFORE ORDERED that Poventud’s motion for copies of docket

entries 17, 22, and 23 (Docket # 42) is GRANTED. Copies will be enclosed with this order.

         IT IS FURTHER ORDERED that Poventud’s motion for summary judgment

(Docket # 45) is DENIED without prejudice. Poventud has until March 23, 2020 to file a

new motion for summary judgment that complies with the Civil L.R. 56. Saldaris may also

move for summary judgment if she chooses to do so.

         IT IS ALSO ORDERED that defendant Mink’s motion for summary judgment

(Docket # 26) is GRANTED on the grounds that Poventud failed to exhaust his claim

against her.

         IT IS FURTHER ORDERED that Poventud’s claim against Mink is DISMISSED

without prejudice.




3
 I note that, according to Poventud’s ICRS history, it appears he appealed this complaint to the Corrections
Complaint Examiner. (Docket # 29-1.)
                                                         8
Dated at Milwaukee, Wisconsin this 4th day of March, 2020.


                                        BY THE COURT:

                                        s/Nancy Joseph
                                        NANCY JOSEPH
                                        United States Magistrate Judge




                                    9
